RAWLS, Judge
(specially concurring).
I am in accord with the conclusion by the majority of remanding this cause for further proceedings. However, the opinion of the majority strongly infers that the trial judge must as a matter of law grant alimony to the wife. I do not agree with this inference.
Further, the trial court granted a liberal award for child support. It appears that the wife may well within the decree being reviewed find a slice from the children’s loaf of bread for herself. It is my view that all money matters, including the amount awarded for child support, should be reconsidered by the Chancellor in his review of the instant decree.